TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00353-CV






Ruth Woollett and Jane Vorwerk, Appellants



v.



Bill Matyastik, Temporary Guardian of the Estate and Person 


of Rose Matyastik, Appellee



 



FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT


NO. 26,003, HONORABLE CHARLES E. LANCE, JUDGE PRESIDING 







PER CURIAM

	Bill Matyastik was appointed the temporary guardian of the person and estate of
his mother, Rose Matyastik.  Following a jury trial, the court signed an order appointing Bill the
permanent guardian of the person and estate of Ms. Matyastik. Among other matters, the order
required Bill to post a $275,204.42 bond.  In this appeal, Ruth Woollett and Jane Vorwerk, also
children of Ms. Matyastik, challenge the trial court's appointment of Bill as guardian.   

	The appointment of a guardian does not take effect until the guardian qualifies as
required by law.  See Williams v. Foster, 229 S.W. 896, 898 (Tex. Civ. App.--Amarillo 1921, 
no writ).  A guardian is deemed duly qualified if the guardian has taken and filed the oath required
by Texas Probate Code section 700, made the required bond, filed it with clerk and had the court
approve the bond.  Tex. Prob. Code Ann. § 699 (West Supp. 1999).  A guardian has twenty days
from the date of the order granting letters of guardianship to qualify.  Id. § 701.  

	The trial court signed the order appointing Bill permanent guardian on May 20,
1999.  On June 8, 1999, Ms. Matyastik died.  According to the Milam County district clerk's
office, Bill did not file a bond.  Therefore, Bill did not qualify as Ms. Matyastik's guardian. 
Because Ms. Matyastik died before Bill qualified as guardian, an appeal alleging error in his
appointment as guardian is moot.  See Mason v. Barnard, 381 S.W.2d 85, 86 (Tex. Civ.
App.--San Antonio 1964,  writ ref'd n.r.e.).  Accordingly, we dismiss this appeal as moot.  See
Tex. R. App. P. 42.3(a).  Appellants' motion to compel the district clerk to file the record and
return the case to county court is also dismissed as moot. 


Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed as Moot

Filed:   December 16, 1999

Do Not Publish